Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 1 of 6 PageID 17776




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

   LOCAL ACCESS LLC,
                 Plaintiff, Counterclaim                 Civil Action No.
                 Defendant,                              6:17-cv-00236-WWB-EJK
    v.
                                                         DEMAND FOR A
   PEERLESS NETWORK, INC.                                JURY TRIAL
                Defendant, Counterclaim
                Plaintiff,
   v.

   BLITZ TELECOM CONSULTING, LLC,.

                      Counterclaim Defendant.


   PEERLESS NETWORK, INC. AND KELLEY DRYE & WARREN LLP’S
         OPPOSITION TO PLAINTIFFS’ OBJECTIONS AND
            APPEAL OF THE ORDER DENYING MOTION
              FOR SUPPLEMENTAL FEES (ECF 728)

        Peerless Network, Inc. (“Peerless”) and Kelley Drye & Warren LLP (“Kelley

  Drye”) oppose Plaintiffs’ Appeal (ECF 728) of the Magistrate Judge’s January 6,

  2021 Order (ECF 723 “Appealed Order”) denying Plaintiffs’ Motion for

  Supplemental Attorneys’ Fees and Costs. ECF 718 (“Motion for Supplemental

  Fees”).

                                    Introduction

        On January 6, 2021, Magistrate Judge Kidd entered his Order denying Local

  Access’s September 15, 2019 motion for leave to file “monthly” recurring updates,

  and supplemental fees and costs to its filings requesting attorneys’ fees associated

  with the motions for sanctions against Peerless and Kelley Drye. ECF 723.

                                           1
Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 2 of 6 PageID 17777




  Magistrate Kidd’s Order denied Local Access’s Motion for Supplemental Fees

  based on the plain language of the Court’s June 29, 2020 Order, which states:

        Local Access is hereby awarded its reasonable attorneys’ fees and
        costs incurred between December 20, 2017, and the date of this Order,
        which related to the investigation and discovery of Kelley Drye’s
        violation of the Protective Order and the prosecution of this sanctions
        Motion.”

  ECF 703 at 21 (“Sanctions Order”). The Sanctions Order properly set an end date

  for imposition of fees and costs. Local Access has not sought relief from the Court’s

  decision to set an end date in the Sanctions Order.

        Magistrate Judge Kidd’s ruling, the subject of Local Access’s Appeal, held

  that “[t]he Court clearly delineated a specific time frame for which Local Access

  was entitled to recover fees, which ended on June 29, 2020.” ECF 723 at 1-2. Local

  Access’s Appeal does not meet its high burden to demonstrate that this reading of

  the Court’s Sanctions Order is clearly erroneous or contrary to law. Rule 72(a); 28

  U.S.C. § 636(b)(1)(A). The June 29, 2020 cutoff is clear and has been obvious to

  Local Access from the issuance of the Sanctions Order; there is no order or legal

  basis for the relief that Local Access requests in its appeal. Both Local Access and

  Magistrate Judge Kidd are bound by the Sanctions Order.

        Local Access did not ask this Court to reconsider the Sanctions Order.

  Rather, the Motion for Supplementary Fees and the Appeal are an end run, asking

  that the Court “enter an order [ ] setting aside the January 6, 2020 [sic] Order” to

  permit “Local Access to file supplemental documentation of its fees costs and

  expenses beyond June 29, 2020, to be supplemented each month ….” ECF 728 at
                                           2
Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 3 of 6 PageID 17778




  7-8. The Court should deny the Appeal. Local Access is bound by the Sanctions

  Order and has no right to any such fees.1

                                      Background

        On June 21, 20219, Magistrate Judge Smith issued a Report and

  Recommendation recommending an award to Local Access of reasonable

  attorney’s fees and other legal expenses. ECF 609 at 35. This Court adopted that

  recommendation in the Sanctions Order, and set the end date for an award of fees

  of June 29, 2020. ECF 703 at 21.

         On January 15, 2020, Magistrate Judge Kidd ordered that Local Access file

  its motion for fees and costs in February 2020, and then granted two unopposed

  extensions. ECF 680, 682. Plaintiff filed its redacted and then un-redacted Motion

  for fees in March 2020. ECF 683, 690. The un-redacted exhibits contained 2,718

  time entries by more than 10 attorneys and paralegals and 249 cost entries, all set

  out on hundreds of pages of invoices and records. (See id.). In July 2020, Local

  Access filed a 738 page Reply, consisting of, inter alia: a 20 page legal brief, a 75

  page new expert report (accompanied itself by several hundred pages of exhibits),



  1 Further, Local Access’s Appeal, like its prior Motion to Supplement, would put an
  unlimited time to Local Access’s fee requests, and create a monthly fee-petition mini-
  proceeding whereby Local Access submits its billing records to the Court, Kelley Drye and
  Peerless review for possible objection, and then recurring consideration of these
  supplemental requests by the Court. Local Access’s request is contrary to the Supreme
  Court’s admonition that fee petitions should not become “a ‘second major litigation,’"
  Hensley v. Eckerhart, 461 U.S. 424 (1983). In this matter, Local Access has had more
  than sufficient time to plead its case for fees, and has submitted over 1600 pages of
  material.


                                             3
Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 4 of 6 PageID 17779




  three lengthy additional attorney declarations, a declaration from Local Access and

  other exhibits.

        After Kelley Drye filed its Surreply, Local Access then filed the Motion for

  Supplemental Fees, which is the subject of this Appeal. In that motion, Local

  Access requested leave to file requests for fees, costs and expenses “beyond June

  29, 2020, to be supplemented each month until the conclusion of the sanctions

  proceedings ….” ECF 718 at 4. Given the Sanctions Order, Local Access’s Motion

  for Supplemental Fees had to be, and was properly, denied by Magistrate Judge

  Kidd’s Order. The Court should likewise deny Local Access’s Appeal.

                                       Argument

  Magistrate Kidd’s Appealed Order is not Clearly Erroneous or
  Contrary to Law

        A party may seek review of a magistrate judge's ruling on a non-dispositive

  matter by filing objections within fourteen days of the magistrate’s order. Fed. R.

  Civ. P. 72(a). A non-dispositive matter does not dispose of any party's claim or

  defense. Smith v. Sch. Bd. of Orange Cnty., 487 F.3d 1361, 1365 (11th Cir. 2007).

  To prevail in its objection, a party must establish that the conclusions to which it

  objects in the magistrate’s order are clearly erroneous or contrary to law. See Rule

  72(a); 28 U.S.C. § 636(b)(1)(A); Traylor v. Howard, 433 F. App'x 835, 836 (11th

  Cir. 2011); Triolo v. United States, No. 3:18-CV-919-J-34JBT, 2019 WL 5704659,

  at *1 (M.D. Fla. Nov. 5, 2019). Clear error is a highly deferential standard of review,

  and requires that the district court can overturn the magistrate judge's ruling only

                                            4
Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 5 of 6 PageID 17780




  if there is a firm conviction that the magistrate judge has made a mistake. Triolo v.

  United States, 2019 WL 5704659 *1, citing Holton v. City of Thomasville Sch.

  Dist., 425 F.3d 1325, 1350 (11th Cir. 2005). A magistrate judge's order “is contrary

  to law ‘when it fails to apply or misapplies relevant statutes, case law, or rules of

  procedure.’” Triolo v. United States, 2019 WL 5704659 *1, citing Botta v.

  Barnhart, 475 F. Supp. 2d 174, 185 (E.D.N.Y. 2007).2 “The standard for

  overturning a Magistrate Judge’s Order is a very difficult one to meet.” Nat'l Ass'n

  for the Advancement of Colored People v. Fla. Dep't of Corrs., 122 F. Supp. 2d

  1335, 1337 (M.D. Fla. 2000).

        Magistrate Judge Kidd’s decision that Local Access is bound by the

  Sanctions Order, is not clearly erroneous, nor contrary to law. Instead, it follows

  the law of this case as set forth in the Sanctions Order. Under the clear language of

  this Court’s Sanctions Order, Local Access cannot demonstrate that the Appealed

  Order is clearly erroneous or contrary to law.

                                    CONCLUSION

        Wherefore, for each of the foregoing reasons, Kelley Drye and Peerless

  respectfully request that the Court deny Local Access’s Objections to and Appeal of

  the Court’s January 6, 2021 Order (ECF 723) Denying Plaintiff’s Motion for



  2  The Triolo Court notes that the “’contrary to law” standard under 28 U.S.C. §
  636(b)(1)(A) is more deferential than de novo review that would apply in reviewing a
  magistrate judge’s Report and Recommendation under 28 U.S.C. § 636(b)(1)(B). Id, at fn.
  2.


                                            5
Case 6:17-cv-00236-WWB-EJK Document 734 Filed 02/03/21 Page 6 of 6 PageID 17781




  Supplemental Fees, Costs and Other Legal Expenses Incurred After June 29, 2020,

  and Motion for Leave to File Supplemental Records in Support of Same (ECF 728.)

  Dated: February 3, 2020                           _/s/ Henry T. Kelly
                                                    PEERLESS NETWORK,
                                                    INC.

                                                    Henry T. Kelly (pro hac vice
                                                    admitted)
                                                    Catherine E. James (pro hac
                                                    vice admitted)
                                                    Kelley Drye & Warren LLP
                                                    333 W. Wacker Drive, Ste.
                                                    2600
                                                    Chicago, Illinois 60606
                                                    (312) 857-2350
                                                    hkelly@kelleydrye.com
                                                    cjames@kelleydrye.com

                                                    Dennis O’Connor
                                                    Yvette Pace
                                                    O’Connor & O’Connor, LLC
                                                    800 North Magnolia Avenue,
                                                    Ste 1350
                                                    Orlando, FL. 32803
                                                    (407) 843-2100
                                                    (407) 843-2061 Facsimile
                                                    DOConnor@oconlaw.com
                                                    YPace@oconlaw.com

                                                    Attorneys for Defendant
                                                    Peerless Network, Inc.



                            CERTIFICATE OF SERVICE

  The undersigned, an attorney of record, hereby certifies that he caused copies of
  the foregoing to be served upon all counsel of record via the Clerk of the Court’s
  CM/ECF system on this 3rd day of February, 2021.

  Dated: February 3, 2021                           _/s/ Henry T. Kelly
                                          6
